DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Information Disclosure Statement
The information disclosure statement filed August 9, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The non-patent literature referenced in the information disclosure statements (IDSs) submitted on August 9, 2021 were not provided in full or with appropriate technical summary of the applicable sections. Three pages of the document entitled “Technical Standard of Highway Engineering" (JTGB01-2014), September 30, 2014 were provided. The table of contents provided indicated the document is substantially longer. Two pages of the document entitled “Limits of Dimensions, Axle Load and Masses for Road Vehicles" were provided. Full translations of these documents were not publicly available, and consequently, and as indicated on the appropriate IDS, these documents were not considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “first-level load” without definition. For the purposes of the prior art rejection below this term has been interpreted as a load “which barely affects the fatigue life of a bridge or road structure” (Applicant’s Specification: ¶ 078).
Claim 1 recites a “two-dimensional over-limit vehicle load spectrum” without definition. For the purposes of the prior art rejection below this term has been interpreted as a vehicle load spectrum in which lateral road position of travelling vehicles is considered when determining the probability of overloading a bridge or road structure.
Claim 2 recites a “a snapping system” without definition. For the purposes of the prior art rejection below this term has been interpreted as a  system for counting vehicles approaching a segment of road being simulated, graded, and compiled for over-limit vehicle load spectrum.
Claims 2-10 are rejected due to dependency on a previously rejected claim. Correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites simulating, grading, compiling analyzing, generating, setting, determining, calculating, arranging. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an method, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
simulating, grading, and compiling a two-dimensional over-limit vehicle load spectrum, comprising the following steps: continuously acquiring traffic flow information of various typical roads for a period of time; generating a traffic flow series of each lane, and determining an optimal sample capacity of a traffic flow; analyzing a probability feature of the traffic flow series of each lane; simulating the traffic flow series of all the lanes; generating a two-dimensional over-limit vehicle load spectrum; grading the two-dimensional over-limit vehicle load spectrum;
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Simulating, grading, compiling, generating, determining, and analyzing can be done mentally in the human mind or with the aid of paper (see MPEP 2106.04(a)(2)(III)). An akin example would be an engineer observing traffic at a bridge, predicting which of those vehicles could cross, then calculating if the predicted set of vehicles could safely cross the bridge.
and compiling the two-dimensional over-limit vehicle load spectrum, wherein determining the optimal sample capacity of the traffic flow comprises: setting a statistical analysis precision based on a probability that an over-limit vehicle occurs in statistical data of a traffic flow of each lane, calculating an exceedance probability of a needed quantity of over-limit vehicles, and determining a minimum sample capacity, to determine the optimal sample capacity; wherein analyzing the probability feature of the traffic flow series of each lane comprises: obtaining traffic flow series data, corresponding to the optimal sample capacity, of each lane based on the determined optimal sample capacity, calculating and determining a power spectral density function or an autocorrelation function thereof, and determining a probability distribution function thereof,
These limitations recites a concept that falls into the “mathematical concepts” group of abstract ideas. Compiling, determining, calculating, determining, analyzing, and obtaining involve processing numerical-type data in a mathematical process An akin example would be an engineer gathering and processing bridge crossing vehicle data and conducting statistical analysis using paper and pencil (see MPEP 2106.04(a)(2)(III).
wherein generating the two-dimensional over-limit vehicle load spectrum comprises: arranging, based on a lane sequence, simulated traffic flow series that pass through the lanes on a section of a road or a bridge at the same time, to generate the two- dimensional over-limit vehicle load spectrum that can reproduce a vehicle type/load, a vehicle passing time, and a lane location; wherein grading the two-dimensional over-limit vehicle load spectrum comprises: grading the two-dimensional over-limit vehicle load spectrum based on a degree of a damage caused by a constant amplitude load equivalent to an over-limit of a vehicle to a bridge structure and an over-limit defining method; and wherein compiling the two-dimensional over-limit vehicle load spectrum comprises: setting load values of all first-level loads in a load spectrum to zero based on the grading the two-dimensional over-limit vehicle load spectrum, and then compiling the two-dimensional over-limit vehicle load spectrum based on a sequence and locations in the original load spectrum
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Generating, arranging, grading, compiling, and setting can be done mentally. Mental processes performed in the human mind such as making an observation, evaluation, or judgment are abstract ideas (MPEP § 2106.04(a)). An akin example would be after an engineer completes doing the mathematical process of processing bridge crossing data, then engineer further reviewing the data and grading and compiling the load spectrum data into expected outcomes by using their human judgment.
Step 2A: Prong 2: The Applicant does recite additional elements such as acquiring traffic flow information of various typical roads for a period of time and obtaining traffic flow series data but the limitation is claimed sufficiently broad that a generic computer or sensor device could be used for implementation and this does not integrate the judicial exception into a practical application.
The Applicant has recited a claim in which acquired traffic flow information and obtained traffic flow data is used in later bridge loading probabilistic analysis. The claim does not specify how the traffic flow data is collected in any specific or limited detail, but merely states “obtained” or “acquired” in broad terms. Further, the collection process is merely insignificant data processing or  pre-solution activity, because the claim as a whole is not directed to a particular improvement in collecting traffic flow data. Thus, the limitation does not integrate the claim into a practical application beyond a general effort to monopolize the exception of generating representative sample data of observed vehicle travel data and further processing it.
Step 2B:  The claim does not recites an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements including acquiring traffic flow information of various typical roads for a period of time and obtaining traffic flow series data but these additional elements are well understood and conventional in the art. The limitations related to data collection is broadly claimed and is merely adding well understood and conventional in the art on how to apply the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into significantly more than abstract idea.
Regarding the further claims:
Claim 2 does not cure the deficiencies of claim 1 because claim 2 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein the various typical roads comprise a national highway, a city expressway, an expressway, and other roads, and acquiring traffic flow information comprises: using a dynamic vehicle weighing system, a snapping system, or a manual counting method; wherein the traffic flow information comprises a license plate number, a passing time, a lane, a vehicle type, an axle weight, a gross weight, and a speed; and wherein a duration of continuously acquiring the traffic flow information is at least one month.” The additional elements of using a particular mechanism for measuring traffic does not make the claim significantly more, as it merely adds a specific input type, numerical counts or weights, to the calculation and does not claim specific limitations related to counting or weigh information beyond broad generalization.
Claim 3 does not cure the deficiencies of claim 1 because claim 3 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein the method includes generating the traffic flow series of each lane by at least one of: classifying acquired vehicle data into four vehicle types based on a small-sized vehicle, a middle-sized vehicle, a large-sized vehicle, and a passenger and freight trailer, acquiring statistics on a traffic flow passing through each lane on a road segment in a unit time, and generating a traffic flow series of each lane in a same direction; and calculating load effects of vehicles having different quantities of axles, classifying vehicles having a same quantity of axles into one category, and using a vehicle type corresponding to a highest load effect in each vehicle category as a standard vehicle type of the category; and re-acquiring statistics on acquired traffic flow data of each lane based on the standard vehicle type, to obtain a traffic flow series of each lane in a same direction.” Generating, classifying, and obtaining can be done mentally.  Further, calculating belongs to the mathematical calculation group of abstract ideas. The additional elements of re-acquiring statistics on acquired traffic flow data does not further integrate judicial exception into a practical application or into significantly more than abstract idea as it is merely pre- or post- data collection.
Claim 4 does not cure the deficiencies of claim 1 because claim 4 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein the sample precision in the statistical analysis of a traffic flow is 
    PNG
    media_image1.png
    24
    128
    media_image1.png
    Greyscale
 and an obtained minimum sample capacity is 
    PNG
    media_image2.png
    43
    171
    media_image2.png
    Greyscale
 wherein: an exceedance probability of a needed quantity of over-limit vehicles in statistical samples is Pe=No N, No is a quantity of over-limit vehicles passing through a lane in a pre- statistical time t, and Np is a total quantity of vehicles passing through the lane in the same time; if NNp, N=Np, a statistical time is set to t, and in this case, Nis an optimal sample capacity; and if N>Np, the pre-statistical time t is increased until the minimum sample capacity of each lane meets N<Np.” The additional limitation merely provides additional detail to mathematical calculation abstract ideas of claim 1 and does not further integrate judicial exception into a practical application or into significantly more than abstract idea.
Claim 5 does not cure the deficiencies of claim 1 because claim 5 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein simulating the traffic flow series of all the lanes comprises: determining, based on a probability distribution function of a traffic flow series of a lane, a stochastic process attribute of the traffic flow series of the statistical analysis object, wherein: if the stochastic process attribute belongs to a Gaussian stochastic process, a probability distribution function and a power spectral density function or an autocorrelation function thereof are used and a numerical simulation method using a trigonometric series harmonic synthesis method is used, to obtain a simulated traffic flow series, comprising an over-limit vehicle, of the lane, namely, a one-dimensional over-limit vehicle load spectrum; or if the stochastic process attribute of the traffic flow series is a non-Gaussian stochastic process, a simulation method combining probability distribution transformation and a trigonometric series harmonic synthesis method is used, and a power spectral density function of the non-Gaussian process is used as a simulation target, to obtain a simulated traffic flow series, comprising an over-limit vehicle, belonging to the non-Gaussian stochastic process, of the lane, namely, a one-dimensional over-limit vehicle load spectrum, through probability distribution transformation and by correcting the power spectral density function; and traffic flow series, comprising over-limit vehicles, of all the lanes are simulated based on the method for simulating a traffic flow series of a lane.” Simulating the traffic flow series and determining a probability function can be done mentally or with the aid of pen and paper (see MPEP 2106.04(a)(2)(III)) and does not further integrate judicial exception into a practical application or into significantly more than abstract idea. The additional limitations claimed in an alternative in a method claim are not subject to further analysis under Ex Parte Schulhauser (Appeal No. 2013-007847 (PTAB April 28, 2016)).
Claim 6 does not cure the deficiencies of claim 5 because claim 6 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein the simulation method combining the probability distribution transformation and the trigonometric series harmonic synthesis method comprises the following steps: using the power spectral density function of the non-Gaussian process as a simulation objective function; setting an average value of a Gaussian process to zero, wherein a variance thereof is equal to a variance of the non-Gaussian process; simulating the Gaussian process by using the objective function; assuming that a probability of each discrete value of the simulated Gaussian process is equal to a probability of each discrete value of the non-Gaussian process, and simulating the non-Gaussian process; calculating a power spectral density function of the simulated non-Gaussian process, and comparing the power spectral density function with the objective function; and if the power spectral density function is consistent with the objective function, wherein an error is less than 3%, ending a simulation process; or if the power spectral density function is inconsistent with the objective function, correcting a power spectral density function of the Gaussian process in this step by using the objective function and the power spectral density function used for simulating the non-Gaussian process, and then, performing the step of simulating the Gaussian process by using the objective function, to simulate the Gaussian process until the power spectral density function of the simulated non-Gaussian process is substantially consistent with the objective function.” The additional claimed limitations are abstract ideas belong to the family of mathematical calculations and do not further integrate judicial exception into a practical application or into significantly more than abstract idea. The additional limitations claimed in an alternative in a method claim are not subject to further analysis under Ex Parte Schulhauser (Appeal No. 2013-007847 (PTAB April 28, 2016)).
Claim 7 does not cure the deficiencies of claim 6 because claim 7 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein in a process of probability distribution transformation, the power spectral density function of the Gaussian process is corrected for one to three times.” The additional limitation merely provides additional detail to mathematical calculation abstract ideas of claim 6 and does not further integrate judicial exception into a practical application or into significantly more than abstract idea.
Claim 8 does not cure the deficiencies of claim 1 because claim 8 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein grading the two-dimensional over-limit vehicle load spectrum comprises: an upper limit of a first-level load is a result of dividing a fatigue limit of a bridge member under a constant amplitude fatigue load by a safety coefficient; an upper limit of a second-level load is a critical over-limit value of a vehicle; an upper limit of a third-level load is a value exceeding the critical over-limit value by 10%; an upper limit of a fourth-level load is a value exceeding the critical over-limit value by 25%; and a lower limit of a fifth-level load is a value exceeding the critical over-limit value by more than 25%.” Mental processes performed in the human mind such as making an observation, evaluation, or judgment are abstract ideas (MPEP § 2106.04(a)). Here grading the two-dimensional over-limit vehicle load spectrum is claiming merely automating a human judgment process which belongs to the abstract idea family and thus and the claimed limitations do not further integrate judicial exception into a practical application or into significantly more than abstract idea. Mental processes performed in the human mind such as making an observation, evaluation, or judgment are abstract ideas (MPEP § 2106.04(a)).
Claim 9 does not cure the deficiencies of claim 8 because claim 9 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “determining an infinite life Nf thereof based on a related specification, and determining a fatigue limit Sf thereof corresponding to Nf based on a fatigue experiment curve or a classical fatigue equation of a same material or member under a constant amplitude fatigue load.” The additional limitation merely provides additional detail to mathematical calculation abstract ideas of claim 8 and does not further integrate judicial exception into a practical application or into significantly more than abstract idea.
Claim 10 does not cure the deficiencies of claim 9 because claim 10 is still drawn to the combination of “mental process” and “mathematical concept” group of abstract ideas. The claim recites “wherein defining the critical over-limit comprises: for a reinforced concrete member, a smaller value in a critical bending moment obtained when a tensile stress is applied on a concrete lower limb, namely, a location of a maximum tensile stress, of a bending member and a bearing capacity limit obtained after a structural safety coefficient is considered is used as a critical bending moment for defining over-limit, and a vehicle load corresponding to a value greater than or equal to the bending moment is defined as over-limit; and for a steel structural member and another structural member, a bearing capacity limit obtained after a structural safety coefficient is considered is used as a critical stress for defining over-limit, and a vehicle load corresponding to a value greater than or equal to the stress value is defined as over-limit.” The additional limitation merely provides additional detail to mathematical calculation abstract ideas of claim 9 and does not further integrate judicial exception into a practical application or into significantly more than abstract idea.
Therefore, the claims do not amount to significantly more than the abstract idea and have been rejected under 35 USC 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is: “Simplified approach to modelling traffic loads on bridges” by Ales Znidaric et al. which, at a minimum, discloses a method for continuously acquiring traffic flow information of various typical roads for a period of time; generating a traffic flow series of each lane and determining an optimal sample capacity of a traffic flow; analyzing a probability feature of the traffic flow series of each lane; simulating the traffic flow series of all the lanes; generating a two-dimensional over-limit vehicle load spectrum; grading the two-dimensional over-limit vehicle load spectrum; and compiling the two-dimensional over-limit vehicle load spectrum, wherein determining the optimal sample capacity of the traffic flow comprises: setting a statistical analysis precision based on a probability that an over-limit vehicle occurs in statistical data of a traffic flow of each lane (Znidaric, pgs. 2889-2893). 
Also made of record is Zhao et al. (US 20170309171 A1) which discloses a method for determining a probability distribution function thereof, wherein generating the two-dimensional over-limit vehicle load spectrum comprises: arranging, based on a lane sequence, simulated traffic flow series that pass through the lanes on a section of a road or a bridge at the same time (Zhao: ¶ 065).
Finally, “Use of Simulation in Structural Reliability” by Fabio Biondini is made of record, which discloses a method of using Monte Carlo simulation to assess structural systems with respect to the collapse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663            /MACEEH ANWARI/                                                                      Primary Examiner, Art Unit 3663